EXHIBIT NO. 10.3

U.S. PLEDGE AGREEMENT dated as of April 29, 2009 (this “Agreement”), among
SEAGATE TECHNOLOGY HDD HOLDINGS, an exempted limited liability company organized
under the laws of the Cayman Islands (the “Borrower”), SEAGATE TECHNOLOGY, an
exempted limited liability company organized under the laws of the Cayman
Islands (“Intermediate Holdings”), each subsidiary of the Borrower listed on
Schedule I hereto (each such subsidiary individually, a “Subsidiary Pledgor”
and, collectively, the “Subsidiary Pledgors”; the Borrower, Intermediate
Holdings and the Subsidiary Pledgors are referred to herein individually as a
“Pledgor” and collectively as the “Pledgors”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as administrative agent (in such capacity, the “Administrative Agent
“) for the Secured Parties (as defined in the Credit Agreement referred to
below).

Reference is made to (a) the Second Amended and Restated Credit Agreement dated
as of April 3, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Intermediate Holdings, the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent, and (b) the U.S. Guarantee Agreement dated as of April 29, 2009 (as
amended, supplemented or otherwise modified from time to time, the “U.S.
Guarantee Agreement”), among the Guarantors (as defined therein) and the
Administrative Agent. Capitalized terms used herein and not defined herein shall
have meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Borrower, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. The Pledgors have agreed to guarantee, among other things, all the
obligations of the Borrower under the Credit Agreement. The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit are
conditioned upon, among other things, the execution and delivery by the Pledgors
of a Pledge Agreement in the form hereof to secure the Obligations.

Accordingly, the Pledgors and the Administrative Agent, on behalf of itself and
each Secured Party (and each of their respective successors or assigns), hereby
agree as follows:

SECTION 1. Pledge. As security for the payment and performance, as the case may
be, in full of the Obligations, each Pledgor hereby pledges and grants to the



--------------------------------------------------------------------------------

Administrative Agent, its successors and assigns, and hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests owned by it that are listed on
Schedule II hereto and, subject to applicable law, any Equity Interests obtained
in the future by such Pledgor and the certificates representing all such Equity
Interests (the “Pledged Interests”), provided that, to the extent that
applicable law requires that a Subsidiary of such Pledgor issue directors’
qualifying shares, the Pledged Interests shall not include such qualifying
shares (b)(i) the debt securities owned by it that are listed opposite the name
of such Pledgor on Schedule II hereto, (ii) subject to applicable law, any debt
securities in the future issued to such Pledgor and (iii) the promissory notes
and any other instruments evidencing such debt securities (the “Pledged Debt
Securities”) (c) all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms hereof; (d) subject to Section 5, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of, in exchange for or upon the conversion of the securities referred to
in clauses (a) and (b) above; (e) subject to Section 5, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Collateral”). Upon delivery to the
Administrative Agent, (x) any Pledged Interests in certificated form, any
Pledged Debt Securities or any stock certificates, notes or other securities now
or hereafter included in the Collateral (the “Pledged Securities”) shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Administrative Agent and by such other
instruments and documents as the Administrative Agent may reasonably request and
(y) all other property comprising part of the Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities theretofore and then being pledged hereunder, which
schedule shall be attached hereto as Schedule II and made a part hereof. Each
schedule so delivered shall supersede any prior schedules so delivered.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, forever; subject, however, to the terms, covenants and conditions
hereinafter set forth.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (A) the Collateral shall not include any securities or other property
referred to in clauses (a) through (f) above, or any rights and privileges with
respect to, or proceeds of, any of such securities or other property, (i) if the
Administrative Agent determines, after consultation with the Borrower that
granting a security interest in such securities or other property would
(x) violate the law of the jurisdiction in which such securities or other
property are located or the law of the jurisdiction where the Person owning such
securities or property is organized, (y) violate the terms of any material
contract binding on Intermediate Holdings, the Borrower or any Subsidiary (but
only to the extent that the

 

2



--------------------------------------------------------------------------------

restrictions in all such contracts, taken as a whole, do not materially limit
the Collateral that would otherwise be pledged pursuant to the Collateral and
Guarantee Requirement and Section 5.13(c) of the Credit Agreement to secure the
Obligations) or (z) result in a material adverse tax consequence to the Loan
Party granting such security interest or (ii) if the Administrative Agent shall
determine that the cost to Intermediate Holdings, the Borrower or any Grantor of
granting and perfecting a Lien in such securities or other property would be
excessive in view of the related benefits to be received by the Lenders
therefrom, provided that any securities or other property excluded as Collateral
pursuant to this clause (ii) shall be specified on Schedule III, as modified by
the Administrative Agent from time to time, and (B) (i) the pledge of Equity
Interests of any CFC Subsidiaries of a U.S. Subsidiary to secure the Obligations
of any U.S. Loan Party shall not include (x) more than 65% of the outstanding
voting Equity Interests of each “first tier” CFC Subsidiary directly owned by
such U.S. Subsidiary or (y) any Equity Interests of any CFC Subsidiary of such
U.S. Subsidiary that is not a “first tier” CFC Subsidiary of such U.S.
Subsidiary and (ii) the pledge of Equity Interests of any Qualified CFC Holding
Company of any U.S. Subsidiary to secure the Obligations of any U.S. Loan Party
shall not include (x) more than 65% of the outstanding voting Equity Interests
of each “first tier” Qualified CFC Holding Company directly owned by such U.S.
Subsidiary and (y) any Equity Interests of any Qualified CFC Holding Company of
such U.S. Subsidiary that is not a “first tier” Qualified CFC Holding Company of
such U.S. Subsidiary.

SECTION 2. Delivery of the Collateral. (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.

(b) Each Pledgor will cause any Indebtedness for borrowed money owed to the
Pledgor by any Person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Administrative Agent pursuant to the terms thereof,
provided that if such Person is not a Subsidiary of the Borrower, such Pledgor
need not evidence such Indebtedness with a promissory note unless the principal
amount thereof is in excess of $10,000,000.

SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Administrative Agent that:

(a) the Pledged Interests represent that percentage as set forth on Schedule II
of the issued and outstanding shares of each class of the Equity Interests of
the issuer with respect thereto;

(b) except for the security interest granted hereunder, such Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule II, (ii) holds the same free and
clear of all Liens (other than any Lien expressly permitted under Section 6.02
of the Credit Agreement), (iii) will make no assignment, pledge, hypothecation
or

 

3



--------------------------------------------------------------------------------

transfer of, or create or permit to exist any security interest in or other Lien
on, the Collateral, other than pursuant hereto or pursuant to a transaction
expressly permitted under Section 6.02 or 6.05 of the Credit Agreement, and
(iv) subject to Section 5, will cause any and all Collateral, whether for value
paid by such Pledgor or otherwise, to be forthwith deposited with the
Administrative Agent and pledged or assigned hereunder;

(c) such Pledgor (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated and (ii) will take all commercially
reasonable actions to defend its title or interest thereto or therein against
any and all Liens (other than the Lien created by this Agreement or any Lien
expressly permitted under Section 6.02 of the Credit Agreement), however
arising, of all Persons whomsoever;

(d) no consent of any other Person (including stockholders or creditors of any
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby other than any such consent or approval that has been obtained;

(e) by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing the Collateral are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will have a valid and
perfected first lien upon and security interest in such Pledged Securities as
security for the payment and performance of the Obligations;

(f) the pledge effected hereby is effective to vest in the Administrative Agent,
on behalf of the Secured Parties, the rights of the Administrative Agent in the
Collateral as set forth herein;

(g) all of the Pledged Interests have been duly authorized and validly issued
and are fully paid and nonassessable;

(h) all information set forth herein relating to the Pledged Interests is
accurate and complete in all material respects as of the date hereof; and

(i) the pledge of the Pledged Interests pursuant to this Agreement does not
violate Regulation T, U or X of the Federal Reserve Board or any successor
thereto as of the date hereof.

SECTION 4. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
Pledgors, endorsed or assigned in blank or in favor of the Administrative Agent.
Each Pledgor will promptly give to the Administrative Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Pledgor. The Administrative Agent
shall at all times have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
Pledgor will not be entitled to exercise any such right if the result thereof
could, in the reasonable judgment of the Administrative Agent, materially impair
the Collateral, or could materially and adversely affect the rights inuring to a
holder, of the Pledged Securities or the rights and remedies of any of the
Secured Parties under this Agreement or the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.

(ii) The Administrative Agent shall execute and deliver to each Pledgor, or
cause to be executed and delivered to each Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to subparagraph
(iii) below.

(iii) Each Pledgor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such cash dividends, interest and principal are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws. All noncash
dividends, interest and principal, and all dividends, interest and principal
paid or payable in cash or otherwise in connection with a partial or total
liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Pledged Securities, whether
paid or payable in cash or otherwise, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock of the issuer
of any Pledged Securities or received in exchange for Pledged Securities or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Pledgor, shall not be commingled by such Pledgor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Administrative Agent and shall be forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement).

 

5



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest or principal that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Administrative Agent, which
shall, subject to the provisions of this paragraph (b), have the sole and
exclusive right and authority to receive and retain such dividends, interest or
principal. All dividends, interest or principal received by the Pledgor contrary
to the provisions of this paragraph (b) shall be held in trust for the benefit
of the Administrative Agent, shall be segregated from other property or funds of
such Pledgor and shall be forthwith delivered to the Administrative Agent upon
demand in the same form as so received (with any necessary endorsement). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 7. After all Events of Default have been cured or
waived, the Administrative Agent shall promptly repay to each Pledgor all cash
dividends, interest or principal (without interest), that such Pledgor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii)
above and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 5, shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, each Pledgor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

SECTION 6. Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, subject to applicable regulatory and legal requirements,
the Administrative Agent may sell the Collateral, or any part thereof, at public
or private sale or at any broker’s board or on any securities exchange, for
cash, upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale (if
it deems it advisable to do so) to restrict the prospective bidders or
purchasers to Persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Pledgor, and, to the extent permitted by applicable
law, the Pledgors hereby waive all rights of redemption, stay, valuation and
appraisal any Pledgor now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

 

6



--------------------------------------------------------------------------------

The Administrative Agent shall give a Pledgor 10 days’ prior written notice
(which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions) of the Administrative Agent’s
intention to make any sale of such Pledgor’s Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid in full by the purchaser or purchasers thereof, but
the Administrative Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by applicable law, private)
sale made pursuant to this Section 6, any Secured Party may bid for or purchase,
free from any right of redemption, stay or appraisal on the part of any Pledgor
(all said rights being also hereby waived and released), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any Obligation then due and payable to it from such Pledgor as a credit against
the purchase price, and it may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to such
Pledgor therefor, except that any remaining proceeds thereof shall be delivered
to the Pledgors to the extent required by Section 7. For purposes hereof, (a) a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, (b) the Administrative Agent shall be free to carry
out such sale pursuant to such agreement and (c) such Pledgor shall not be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose upon the Collateral and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.

 

7



--------------------------------------------------------------------------------

SECTION 7. Application of Proceeds of Sale. The Administrative Agent shall apply
the proceeds of any collection or sale of the Collateral, as well as any
Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Administrative Agent (in its capacity as such hereunder or under
any other Loan Document) in connection with such collection or sale or otherwise
in connection with this Agreement or any of the Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Pledgor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

SECTION 8. Reimbursement of Administrative Agent. (a) Each Pledgor jointly and
severally agrees to pay upon demand to the Administrative Agent the amount of
any and all reasonable expenses, including the reasonable fees, other charges
and disbursements of its counsel and of any experts or agents, that the
Administrative Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, (iii) the exercise,
enforcement or protection of any of the rights of the Administrative Agent
hereunder or (iv) the failure by such Pledgor to perform or observe any of the
provisions hereof applicable to it.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees against, and hold each of them
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, disbursements and other charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or wilful misconduct of such Indemnitee.

 

8



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8 shall remain operative and in full force and effect regardless
of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 8 shall be payable on written demand therefor and shall bear
interest at the rate payable under Section 2.12(c)(ii) of the Credit Agreement.

SECTION 9. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Administrative Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, if an Event of Default shall have
occurred and be continuing, with full power of substitution either in the
Administrative Agent’s name or in the name of such Pledgor, to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral, to endorse checks, drafts,
orders and other instruments for the payment of money payable to the Pledgor
representing any interest or dividend or other distribution payable in respect
of the Collateral or any part thereof or on account thereof and to give full
discharge for the same, to settle, compromise, prosecute or defend any action,
claim or proceeding with respect thereto, and to sell, assign, endorse, pledge,
transfer and to make any agreement respecting, or otherwise deal with, the same;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent shall give prior or simultaneous notice to the Borrower of
its intent to begin taking actions under this Section 9; provided, however, that
any failure to give such notice shall in no way affect the Administrative
Agent’s, right, power or authority to take such actions. The Administrative
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 10. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any

 

9



--------------------------------------------------------------------------------

abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provisions of this Agreement or consent to any departure by any
Pledgor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Pledgor in any case shall entitle such Pledgor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Administrative Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification relates, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement.

SECTION 11. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Securities,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Securities could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Securities under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Pledgor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Securities, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Securities for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Securities or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a single potential purchaser to effect such sale, in either case in
accordance with a valid exemption from registration under the Federal Securities
Laws. Each Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Securities at a price that the Administrative Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might

 

10



--------------------------------------------------------------------------------

have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

SECTION 12. [Intentionally Omitted]

SECTION 13. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to or departure from any guaranty,
for all or any of the Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
payment in full in cash of all the Loan Document Obligations).

SECTION 14. Termination or Release. (a) This Agreement and the security
interests granted hereby shall terminate when all the Loan Document Obligations
have been paid in full in cash, the Commitments have expired or been terminated,
the principal and interest on each Loan and all fees payable under the Loan
Documents shall have been paid in full, all Letters of Credit shall have expired
or been terminated (or otherwise provided for in a manner satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed.

(b) In the event that a Pledgor ceases to be a Subsidiary (as such term is used
in the Credit Agreement) pursuant to a transaction permitted under the Loan
Documents, such Pledgor shall be released from its obligations under this
Agreement and the Collateral of such Pledgor shall be released without further
action.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Pledgor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.02 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 14, the Administrative Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 14 shall be without
recourse to or warranty by the Administrative Agent.

 

11



--------------------------------------------------------------------------------

SECTION 15. [Intentionally Omitted]

SECTION 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it at its address or telecopy number set forth on Schedule I hereto, with a copy
to the Borrower.

SECTION 17. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Administrative Agent may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Collateral or any part thereof or in order
better to assure and confirm unto the Administrative Agent its rights and
remedies hereunder.

SECTION 18. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of each party thereto and
their respective successors and assigns. This Agreement shall become effective
as to any Pledgor when a counterpart hereof executed on behalf of such Pledgor
shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon such Pledgor and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of such
Pledgor, the Administrative Agent and the other Secured Parties, and their
respective successors and assigns, except that no Pledgor shall have the right
to assign its rights hereunder or any interest herein or in the Collateral (and
any such attempted assignment shall be void), except as expressly contemplated
by this Agreement or the other Loan Documents. This Agreement shall be construed
as a separate agreement with respect to each Pledgor and may be amended,
modified, supplemented, waived or released with respect to any Pledgor without
the approval of any other Pledgor and without affecting the obligations of any
other Pledgor hereunder.

SECTION 19. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by each Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement or the other Loan Document shall be considered to have been relied
upon by the Administrative Agent, the other Secured Parties and each Pledgor and
shall survive the execution and delivery of the Loan Documents and the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Banks and, regardless of any investigation made by the Secured Parties or on
their behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect until this Agreement shall terminate pursuant to the first sentence
of Section 14.

 

12



--------------------------------------------------------------------------------

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 20. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 21. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective as provided in Section 18. Delivery of an
executed signature page of this Agreement by facsimile or Adobe .pdf
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 22. Rules of Interpretation; Headings. The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 23. Jurisdiction; Consent to Service of Process. (a) Each Pledgor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Pledgor or its properties in the courts of
any jurisdiction.

 

13



--------------------------------------------------------------------------------

(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Documents in any court
referred to in paragraph (a) of this Section 23. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each Pledgor, other than the Pledgors that are
organized under the laws of the United States of America or any State thereof or
the District of Columbia, hereby appoints Seagate Technology (US) Holdings, Inc.
as its agent for service of process in the United States, and Seagate Technology
(US) Holdings, Inc. hereby accepts such appointment.

SECTION 24. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 24.

SECTION 25. Additional Pledgors. Pursuant to Section 5.12 of the Credit
Agreement and the Collateral and Guarantee Requirement, (a) each U.S. Loan Party
that is formed or acquired after the Second Restatement Effective Date and
(b) each other Loan Party that is formed or acquired after the Second
Restatement Effective Date that owns Equity Interests in a Subsidiary that is
organized under the laws of the United States of America (including any State
thereof and the District of Columbia) that would constitute Collateral if such
Subsidiary Loan Party were a party hereto, in each case is required to enter
into this Agreement as a Subsidiary Pledgor upon becoming a Subsidiary Loan
Party. Upon execution and delivery, after the date hereof, by the Administrative
Agent and such a Subsidiary Loan Party of an instrument in the form of Annex 1
hereto, such Subsidiary Loan Party shall become a Subsidiary Pledgor hereunder
with the same force and effect as if originally named as a Subsidiary Pledgor
herein. The execution and delivery of any instrument adding an additional
Subsidiary Pledgor as party to this Agreement shall not require the consent of
any other Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary Pledgor as a party to this Agreement.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Executed as a deed by:

SEAGATE TECHNOLOGY HDD HOLDINGS By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel and

Senior Vice President

 

WITNESS: By:  

/s/    Demetrios N. Mavrikis

Name:   Demetrios N. Mavrikis Title:   Executive Assistant

[Signature Page to U.S. Pledge Agreement]

 



--------------------------------------------------------------------------------

Executed as a deed by: SEAGATE TECHNOLOGY By:  

/s/    Stephen J. Luczo

Name:   Stephen J. Luczo Title:   President, Chief Executive Officer and
Chairman of the Board WITNESS: By:  

/s/    Georgia Brint

Name:   Georgia Brint Title:   Executive Assistant

[Signature Page to U.S. Pledge Agreement]

 



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY (US) HOLDINGS, INC., By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary and General Counsel

[Signature Page to U.S. Pledge Agreement]

 



--------------------------------------------------------------------------------

MAXTOR CORPORATION, By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Corporate Secretary, General Counsel and
Senior Vice President

[Signature Page to U.S. Pledge Agreement]

 



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY LLC, By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel and

Senior Vice President

[Signature Page to U.S. Pledge Agreement]

 



--------------------------------------------------------------------------------

I365 INC., By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Assistant Secretary

[Signature Page to U.S. Pledge Agreement]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., AS     ADMINISTRATIVE AGENT, By:  

/s/    Sharon Bazbaz

Name:   Sharon Bazbaz Title:   Vice President

[Signature Page to U.S. Pledge Agreement]

 



--------------------------------------------------------------------------------

Schedule I to the

U.S. Pledge Agreement

PLEDGORS

 

Grantor

    

Address

Seagate Technology     

920 Disc Drive

Scotts Valley, CA 95066

Seagate Technology HDD Holdings     

920 Disc Drive

Scotts Valley, CA 95066

Seagate Technology (US) Holdings, Inc.     

920 Disc Drive

Scotts Valley, CA 95066

Maxtor Corporation     

920 Disc Drive

Scotts Valley, CA 95066

i365 Inc.     

3101 Jay Street, Suite 110, Santa Clara,

CA 95054

Seagate Technology LLC     

920 Disc Drive

Scotts Valley, CA 95066



--------------------------------------------------------------------------------

Schedule II to the

U.S. Pledge Agreement

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and Class of Shares
or Other Equity Interests

  

Percentage of

Shares or Other Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date



--------------------------------------------------------------------------------

Schedule III to the

U.S. Pledge Agreement

PLEDGE EXCLUSIONS



--------------------------------------------------------------------------------

Annex 1 to the

U.S. Pledge Agreement

SUPPLEMENT NO. [    ] dated as of [        ] (this “Supplement”), to the U.S.
PLEDGE AGREEMENT dated as of April 29, 2009 (as amended, supplemented or
otherwise modified from time to time, the “U.S. Pledge Agreement”), among
SEAGATE TECHNOLOGY HDD HOLDINGS, an exempted limited liability company organized
under the laws of the Cayman Islands (the “Borrower”), SEAGATE TECHNOLOGY, an
exempted limited liability company organized under the laws of the Cayman
Islands (“Intermediate Holdings”), each subsidiary of the Borrower from time to
time party thereto (each such subsidiary individually, a “Subsidiary Pledgor”
and, collectively, the “Subsidiary Pledgors”; the Borrower, Intermediate
Holdings and the Subsidiary Pledgors are referred to herein individually as a
“Pledgor” and collectively as the “Pledgors”) and JPMORGAN CHASE BANK N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

A. Reference is made to (a) the Second Amended and Restated Credit Agreement
dated as of April 3, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Intermediate
Holdings, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent, and (b) the U.S. Guarantee Agreement dated as of April 29,
2009 (as amended, supplemented or otherwise modified from time to time, the
“U.S. Guarantee Agreement”), among the Guarantors (as defined therein) and the
Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the U.S. Pledge Agreement and the Credit
Agreement.

C. The Pledgors have entered into the U.S. Pledge Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Pursuant to Section 5.12 of the Credit Agreement and the Collateral and
Guarantee Requirement, (a) each Subsidiary that is a U.S. Loan Party that is
formed or acquired after the Second Restatement Effective Date and (b) each
other Loan Party that is formed or acquired after the Second Restatement
Effective Date that owns Equity Interests in a Subsidiary that is organized
under the laws of the United States of America (including any State thereof and
the District of Columbia) that would constitute Collateral if such Loan Party
were a party hereto, in each case is required to enter into this Agreement as a
Subsidiary Pledgor upon becoming a Subsidiary Loan Party. Section 25 of the U.S.
Pledge Agreement provides that such Subsidiaries may become Subsidiary Pledgors
under the U.S. Pledge Agreement by execution and delivery of an instrument in
the form of this Supplement. The undersigned Subsidiary (the “New Pledgor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary



--------------------------------------------------------------------------------

Pledgor under the U.S. Pledge Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

Accordingly, the Administrative Agent and the New Pledgor agree as follows:

SECTION 1. In accordance with Section 25 of the U.S. Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the U.S. Pledge Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Pledgor hereby agrees (a) to all the terms and provisions of the U.S.
Pledge Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof except to the
extent a representation and warranty expressly relates solely to a specific
date, in which case such representation and warranty shall be true and correct
on such date. In furtherance of the foregoing, the New Pledgor, as security for
the payment and performance in full of the Obligations, does hereby create and
grant to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Pledgor’s right, title and interest in and to the
Collateral (as defined in the U.S. Pledge Agreement) of the New Pledgor. Each
reference to a “Subsidiary Pledgor” or a “Pledgor” in the U.S. Pledge Agreement
shall be deemed to include the New Pledgor. The U.S. Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Pledgor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Pledgor and the Administrative Agent. Delivery of
an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

SECTION 5. Except as expressly supplemented hereby, the U.S. Pledge Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Pledge Agreement shall not in any way be affected or
impaired (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the U.S. Pledge Agreement. All communications
and notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature hereto, below, with a copy to the Borrower.

SECTION 9. The New Pledgor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Supplement to the U.S. Pledge Agreement as of the day and year
first above written.

 

[NAME OF NEW PLEDGOR],

by  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

by  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [    ]

to the U.S. Pledge Agreement

Pledged Securities of the New Pledgor

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and Class
of Shares or Other

Equity Interests

  

Percentage of

Shares or Other

Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date